Citation Nr: 1133315	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a neurological disability of the upper extremities.

3.  Entitlement to service connection for a neurological disability of the lower extremities.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Veteran, K.H., S.H. and B.A.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to October 1956 and from November 1956 to September 1971, including service in the Republic of Vietnam.   He received the Combat Infantryman Badge and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, in pertinent part, denied the Veteran's claims for service connection for a bilateral eye disability, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus and hearing loss.

In a July 2008 notice of disagreement (NOD), the Veteran detailed his objection to the denials of his claims for service connection for a bilateral eye disability, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus and hearing loss only.

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board hearing).  A transcript has been associated with the claims file.

In September 2010, the Board remanded the instant claims for additional development.  The September 2010 Board decision also granted the Veteran's request to reopen his claim for service connection for bilateral hearing loss and granted service connection for the disability.  A January 2011 rating decision implemented the Board's September 2010 decision and assigned an initial rating.  The claim is no longer before Board.

Records in the claims folder show that the Veteran has been treated for coronary artery disease, a form of ischemic heart disease.  VA has published regulations providing for presumptive service connection for ischemic heart disease in veterans with in-country service in Vietnam during the Vietnam War.  As such, he may be entitled to service connection for ischemic heart disease under the statutory presumptions detailed in 75 Fed. Reg. 53,202 (Sept. 8, 2010).  The Veteran has not yet submitted a claim for service connection for this disease.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current bilateral upper extremity peripheral neuropathy was first demonstrated many years after service and is unrelated to a disease or injury in service, including exposure to herbicides and Bacillis globigii.

2.  The Veteran's current bilateral lower extremity peripheral neuropathy was first demonstrated many years after service and is unrelated to a disease or injury in service, including exposure to herbicides and Bacillis globigii.


3.  The Veteran does not have current diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for bilateral lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.   The criteria for entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for diabetes mellitus and peripheral neuropathy of the upper extremities and lower extremities in a January 2008 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any medical reports relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the preadjudication January 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)-(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records, Tricare treatment records and various private treatment records have been obtained.  An October 2009 Memorandum made a formal finding on the partial unavailability of the Veteran's Tri-care records, after only partial treatment records were received.  VA examinations have been conducted and sufficient medical opinions have been obtained.  

As discussed in greater detail below, the Veteran has recently told his representative that he received treatment for peripheral neuropathy shortly after service.  He has not specifically identified any treatment and he has reported that the records are unavailable.  VA has a duty to obtain only those records that are adequately identified.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1)(i).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

Effective August 23, 2011, VA amended its regulations to clarify that the provisions of 38 C.F.R. § 3.103(c)(2) applied only to hearings before the Agency of Original Jurisdiction (AOJ) and not before the Board.  76 Fed. Reg. 52572-5 (Aug. 23, 2011) (to be codified at 38 C.F.R. §§ 3.103(a)-(c), 20.706).  Because the Veteran's hearing took place before August 23, 2011, the Bryant duties may still be applicable.

During the September 2010 hearing, the issues on appeal were identified.  The undersigned explained the statutory provisions regarding the presumptions service connection for peripheral neuropathy and suggested that the Veteran submit an opinion establishing a nexus between the current disability and service.  The Veteran testified that he understood that a diagnosis of diabetes was required to support his claim for service connection.  The Board therefore concludes that it has fulfilled its duty under Bryant.

In December 2010, the Board remanded the instant claims to allow the Veteran's personnel records and updated Tri-care treatment records to be obtained.  A VA neurological examination was then to be conducted to determine the nature and etiology of his claimed peripheral neuropathy.  Service personnel records and updated Tri-care treatment records are contained in the claims file.  A VA neurological examination was conducted in April 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as diabetes mellitus are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Upper Extremity and Bilateral Lower Extremity Neurological Disability

Service treatment records contain no findings or reports referable to neurologic disability of the upper or lower extremities. 

Service personnel records establish that the Veteran was stationed in Hawaii from January 1963 to January 1966, and was assigned to the 69th Armored Division and that he served in Vietnam.

An April 2003 private neurology treatment note reflects the Veteran's reports of lower extremity discomfort without weakness or loss of motor function.  He had been doing well on low-dose medication but his foot pains and leg paresthesias had worsened.  An assessment of generalized polyneuropathy of unclear etiology was made.  The provider noted that a B12 deficiency might, "at least in part," explain this disability.

A September 2005 VA treatment note contained the Veteran's reports of numbness in the left small toe beginning around 2000 which gradually progressed to involve the left big toe.  He began having numbness in the right foot the next year.  Since then, the numbness had gradually traveled up his legs and encompassed the proximal one-third of the legs on both sides.  Similar symptoms in his hands or fingers were denied.  Physical examination found strength in both the upper and lower extremities to be normal and equal.  An impression of peripheral neuropathy affecting both the upper and lower extremities, etiology undetermined, was made.

An October 2005 private treatment note reflects the Veteran's complaints of foot and toe numbness.  An impression of peripheral neuropathy affecting both the upper and lower extremities was made.

A February 2008 statement from the Veteran's wife indicates that the Veteran had lost all feeling in his feet and lower legs over the years.

A March 2008 VA diabetes mellitus examination reflects the Veteran's reports of referral for EMGs in the 1990s after being referred for complaints of numbness in his toes which had migrated to just above the ankle.  Physical examination was normal except for decreased vibratory sense and decreased pin prick sensation in both feet.  No diagnoses related to peripheral neuropathy or other neurological disability were made.

During the September 2010 Travel Board hearing, the Veteran testified that he first noticed numbness and tingling in his hands and feet around 1985.  He affirmed that he did not recall any such numbness prior to 1985.  These symptoms began as tingling in his little toe, traveled into his left foot and then began in his right foot.  It was now halfway to his knees.  In 1965, the area that he was stationed in was sprayed with some chemical or biological substance that was not anthrax.

A November 2010 Tri-care treatment note contained an assessment of peripheral neuropathy of an unclear etiology.  The provider opined that the etiology for these symptoms may be multi-factorial to include a prior history of a B12 deficiency, herbicide exposure and possibly from "prediabetes."

An April 2011 VA nerve examination reflects the Veteran's reports that the tingling in his feet had begun 20 to 25 years ago.  Current symptoms included sharp pains associated with his feet bilaterally and tingling in his hands bilaterally.  Detailed nerve examination found the biceps, triceps, brachioradialis and knee jerk to be 2+ while ankle jerk was zero.  Other neurologic findings were essentially normal.  

Following the examination and a review of the Veteran's claims file, a diagnosis of bilateral upper and lower extremity peripheral neuropathy was made.  The examiner opined that it was less likely than not that this disability was caused by in-service chemical exposure including herbicides and Bacillis globigii.  The examiner noted that the Office of Public Health and Environmental Hazards issued a statement regarding veterans' diseases associated with herbicide exposure and had determined that acute and subacute peripheral neuropathy was associated with herbicide exposure.  This disability was a nervous system condition that caused numbness, tingling and motor weakness and must 10 percent disabling within one year of herbicide exposure and resolve within two years after it began.  This Veteran had chronic peripheral neuropathy, which was an entirely different disease entity.  His neuropathy did not appear within the above time frame following discharge from service.  There were no service treatment records documenting that the Veteran was exposed to Bacillus globigii and there was no medical literature supporting that exposure to this organism caused peripheral neuropathy.  The Veteran had multiple other probable causes for his chronic peripheral neuropathy including chronic tobacco use, chronic alcohol use, a vitamin B12 deficiency and hypertension.

An undated newspaper article from the Associated Press indicates that some soldiers who were engaged in chemical and biological testing during the 1960s may not have been fully informed about the nature of such tests.  These tests were conducted in five states from Alaska to Florida.  "Thousands of civilians" in Hawaii were probably unaware that they were sprayed with a relatively mild bacteria meant to simulate germ weapons such as anthrax.  One such test, named "Big Tom," occurred on the island of Oahu in May and June 1965 and involved the spraying of Bacillis globigii from airplanes.  Research later discovered that this bacteria could cause infections in people with weak immune systems.  A handwritten notation on this document indicates that it was published in October 2002.

In June 2011, the Veteran's representative reported that he had spoken to the Veteran by telephone and the Veteran had reported that peripheral neuropathy had "been with him since he was in Vietnam;" that he had "lived with it for a while," because he did not what it was; and that he "it wasn't long after service that he was treated;" but that treatment records were unavailable.

Analysis

The Veteran has a current disability as he has been diagnosed with bilateral upper extremity and bilateral lower extremity peripheral neuropathy.  The record establishes that the Veteran served in Vietnam and his exposure to herbicides is conceded.  38 U.S.C.A. § 1116.

While acute and subacute peripheral neuropathy are subject to presumptive service connection for Veteran's with qualifying Vietnam service, the April 2011 examiner essentially found that the Veteran did not have this type of neuropathy.  In addition, the presumption applies to peripheral neuropathy that has its onset within one year of exposure and resolves within two years of onset.  38 C.F.R. § 3.309(e) (note 2).  The Veteran has had peripheral neuropathy for more than two years and it has not resolved.

In order for his current peripheral neuropathy to be recognized as service connected, the evidence must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1116, 1131; Shedden and Hickson, supra.  

The post-service clinical evidence is negative for peripheral neuropathy until 2003, more than 30 years after service.  

It appears that the Veteran has recently alleged in conversation with his representative that there was a continuity of peripheral nerve symptomatology.  As a combat Veteran his reports of injuries during combat are presumed correct; but this presumption does not extend to other elements of the claim, such as a continuity of symptomatology to establish a nexus between the claimed disability and service.  38 U.S.C.A. § 1154(b) (West 2002); Wade v. West, 11 Vet. App. 302 (1998).

This report; however, is contrary to his hearing testimony and the reports he provided to treatment providers and VA examiners.  Given the contradictory reports and testimony, the report of a continuity of symptoms is not credible.

The clinical evidence of record also does not establish such a continuity of symptoms, and there is no medical opinion linking the current disability to service.  The April 2011 VA examiner found the evidence to be against a link between the current peripheral neuropathy and service, including his presumed herbicide exposure and claimed exposure to Bacillis globigii.  

The newspaper article submitted by the Veteran detailing the Bacillis globigii testing indicates exposure to this substance can cause infection but contained no mention of any relationship between such exposure and peripheral neuropathy.  No other competent medical evidence suggesting such a nexus has been submitted.
  
While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the claimed peripheral neuropathy and in-service exposure to toxins, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so here, where the Veteran claimed exposure to Bacillis globigii and suffered from multiple risk factors for the development of peripheral neuropathy, as identified by VA examiner in April 20111 and his treatment provider in a November 2010 Tri-care treatment note.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his peripheral neuropathy and service are not probative as to this question.

As the evidence is against a nexus between the Veteran's bilateral upper and bilateral lower extremity peripheral neuropathy and service, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus

Service treatment records also contain no findings referable to diabetes mellitus.

An April 2002 VA treatment note reflects the Veteran's reports of diabetes mellitus for the past ten years.

In an October 2005 private treatment note, an impression of mild diabetes mellitus was made.  The provider noted that the Veteran's two hour postprandial blood sugar of 132 was suggestive of mild diabetes mellitus or glucose intolerance.  He was advised to reduce the amount of sugars and carbohydrates he was eating but medication was not required.

At the March 2008 VA diabetes mellitus examination the Veteran reported that he had been told he was a borderline diabetic in the past but that he had not been diagnosed.  Past insulin use or blood sugar checks were denied.  On the current examination there was no sugar in the urine.  Hemoglobin A1C was 5.1 percent, which was in the normal range.  The examiner determined that the Veteran did not have diabetes.  

During the Travel Board hearing, the Veteran testified that his treating physician had said that he was a borderline diabetic.  He did not take medication for diabetes.

An October 2010 Tri-care treatment note contained an assessment of hyperglycemia.  Testing for diabetes was to be conducted.

A November 2010 Tri-care treatment note indicates that the Veteran's glucose tolerance test (GTT) results at the two hour mark of 140 puts him at a risk of overt diabetes and that he had significant risk factors for diabetes.

The evidence in the record, including the clinical evidence, does not establish that the Veteran currently suffers from diagnosed diabetes mellitus.  Although an impression of mild diabetes mellitus was noted in an October 2005 private treatment note, this occurred prior to the Veteran's December 2007 claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  His treating physician indicated in a November 2010 treatment note that his elevated glucose put him at risk for "overt diabetes" but did not diagnose him with current diabetes.  In addition, the Veteran has testified that his treating physicians have diagnosed him as "prediabetic" and that he did not use medication to treat such a disability.

The Court has held that "Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As current diabetes mellitus has not been established in the record, the Veteran's claim for service connection cannot be granted.

Diabetes mellitus is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that diabetes mellitus manifested to a compensable degree within one year of the Veteran's service discharge.

As the record is negative for findings of diabetes mellitus; the evidence is against finding that the Veteran has a current disability.  Reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.

Entitlement to service connection for diabetes mellitus is denied.



REMAND

In December 2010, the Board remanded the claim for service connection for an eye disability to determine the nature and etiology of his claimed disability.  Post-service treatment records document a variety of diagnosed eye disabilities, including chorioretinal scarring, a retina pigment variant and a variety of refractive errors.  A May 2011 VA eye examination had diagnosed with the Veteran with a variety of disabilities, including retinal degeneration/retinitis pigmentosa, bilateral cataracts, blepharitis and a history of narrow angles.  However, the VA examiner only offered an opinion as to the etiology of his pigmentary retinal degeneration.

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should ask the examiner who provided the May 2011 VA ophthalmology examination to determine whether any of the current bilateral eye disabilities are related to disease or injury in service.

The claims file, including this remand, must be sent to the examiner for review; consideration such should be reflected in the completed addendum report.  

If the examiner is not available, the Veteran should be afforded a new opthalmology examination to obtain the necessary opinions.

The examiner should opine as to whether it is at least as likely as not that any current eye disability had its onset in service, is related to in-service chemical exposure (including herbicides and Bacillis globiggii) or in-service light exposure associated with missile launches, or was otherwise the result of a disease or injury in service.

The examiner must provide reasons for each opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

2.  The RO/AMC should review the addendum or examination report to insure that it contains all findings and opinions sought in this remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


